--------------------------------------------------------------------------------

Exhibit 10.3



THIRTEENTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)


THIS THIRTEENTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
“Amendment”) is made effective as of April 18, 2019 (the “Effective Date”), by
and between PCY HOLDINGS, LLC, a Colorado limited liability company (“Seller”),
and KB HOME COLORADO INC., a Colorado corporation (“Purchaser”). Seller and
Purchaser may be referred to collectively as the “Parties.”


RECITALS


A.          Seller and Purchaser previously entered into a Contract for Purchase
and Sale of Real Estate effectively dated June 29, 2017, as amended (the
“Contract”) for approximately 149 platted single-family detached residential
lots in the Sky Ranch master planned residential community (the “Community”) in
the County of Arapahoe, State of Colorado.
 
B.           On January 22, 2019, the Parties closed the Takedown 1(a) Closing
at which Seller sold and Purchaser purchased four (4) Lots as Purchaser’s Model
Home Lots.
 
C.           Seller and Purchaser have agreed to amend the takedown schedule for
the remaining Takedowns as set forth herein.
 
D.           Seller and Purchaser desire to amend the terms and conditions of
the Contract as set forth below.
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser and Seller hereby
agree as follows:


1.           Recitals; Capitalized Terms.  The recitals set forth above are true
and correct and are incorporated herein in their entirety by this reference. 
Capitalized terms not defined in this Amendment shall have the meanings set
forth in the Contract.
 
2.           Lotting Diagram.  The Lotting Diagram attached to the Contract as
Exhibit A, as amended by the Tenth Amendment thereto, is hereby deleted in its
entirety and replaced with the attached Schedule 1.
 
3.           Number of Lots. Section 2 of the Tenth Amendment is hereby deleted
in its entirety and replaced with the following: “The references in the fourth
WHEREAS clause and elsewhere in the Contract to (i) “103” SFD 45 Lots is
replaced with “106” SFD 45 Lots, and (ii) “46” SFD 50 Lots is replaced with “43”
SFD 50 Lots.”
 

--------------------------------------------------------------------------------

4.           Purchase and Sale.  Section 1 “Purchase and Sale” as amended by the
Tenth and Twelfth Amendments, is hereby deleted in its entirety and replaced
with the following:
 
“1.           Purchase and Sale.  The Property shall be purchased at seven (7)
Closings, including the Takedown 1(a) Closing which occurred prior to the
Effective Date of this Amendment at which Seller sold and Purchaser purchased
the Model Home Lots.  Subject to the terms and conditions of this Contract,
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, on or before the dates set forth in Section 8(b), below, the Lots in
each Takedown, as generally depicted on the Lotting Diagram and as follows:
 
At the Takedown 1(a) Closing (“Takedown 1(a) Closing”), four (4) Lots of which 0
are SFD 45’ Lots and 4 are SFD 50’ Lots;
 
At the Takedown 1(b) Closing (“Takedown 1(b) Closing”), twenty-five (25) Lots of
which 14 are SFD 45’ Lots and 11 are SFD 50’ Lots;
 
At the Takedown 2 Closing (“Second Closing”), twenty-eight (28) Lots of which 17
are SDF 45’ Lots and 11 are SFD 50’ Lots;
 
At the Takedown 3 Closing (“Third Closing”), twenty-one (21) Lots of which 21
are SFD 45’ Lots and 0 are SFD 50’ Lots;
 
At the Takedown 4 Closing (“Fourth Closing”), twenty (20) Lots of which 16 are
SFD 45’ Lots and 4 are SFD 50’ Lots;
 
At the Takedown 5 Closing (“Fifth Closing”), thirty-four (34) Lots of which 21
are SFD 45’ Lots and 13 are SFD 50’ Lots; and
 
At the Takedown 6 Closing (“Sixth Closing”), seventeen (17) Lots of which 17 are
SFD 45’ Lots and 0 are SFD 50’ Lots.
 
5.           Takedown Schedule.  Section 8(b) is hereby amended as follows:
 
(a)          Takedown 1 Closing Date.  The Takedown 1(a) Closing occurred prior
to the Effective Date of this Amendment.  The Takedown 1(b) Closing shall occur
on May 16, 2019.
 
(b)         Takedown 2 Closing Date.  The Takedown 2 Closing shall occur on June
28, 2019 (or such earlier date as agreed upon by the parties in writing) and at
least thirty (30) days prior thereto Seller shall Substantially Compete the
Finished Lot Improvements for the Takedown 2 Lots and deliver to Purchaser the
Completion Notice for the Takedown 2 Lots, subject to Seller’s extension right
pursuant to Section 8(b).
 
2

--------------------------------------------------------------------------------

(c)        Takedown 3 Closing Date.  The Takedown 3 Closing shall occur on
August 30, 2019 (or such earlier date as agreed upon by the parties in writing)
and at least thirty (30) days prior thereto Seller shall Substantially Compete
the Finished Lot Improvements for the Takedown 3 Lots and deliver to Purchaser
the Completion Notice for the Takedown 3 Lots, subject to Seller’s extension
right pursuant to Section 8(b).
 
(d)          Takedown 4 Closing Date.  The Takedown 4 Closing shall occur on
April 30, 2020 (or such earlier date as agreed upon by the parties in writing)
and at least thirty (30) days prior thereto Seller shall Substantially Compete
the Finished Lot Improvements for the Takedown 4 Lots and deliver to Purchaser
the Completion Notice for the Takedown 4 Lots, subject to Seller’s extension
right pursuant to Section 8(b).
 
(e)        Takedown 5 Closing Date.  The Takedown 5 Closing shall occur on
October 31, 2020 (or such earlier date as agreed upon by the parties in writing)
and at least thirty (30) days prior thereto Seller shall Substantially Compete
the Finished Lot Improvements for the Takedown 5 Lots and deliver to Purchaser
the Completion Notice for the Takedown 5 Lots, subject to Seller’s extension
right pursuant to Section 8(b).
 
(f)          Takedown 6 Closing Date.  The Takedown 6 Closing shall occur on
April 30, 2021 (or such earlier date as agreed upon by the parties in writing)
and at least thirty (30) days prior thereto Seller shall Substantially Compete
the Finished Lot Improvements for the Takedown 6 Lots and deliver to Purchaser
the Completion Notice for the Takedown 6 Lots, subject to Seller’s extension
right pursuant to Section 8(b).
 
6.           Letter Agreement.  Seller has requested Buyer, at each Closing
enter a letter agreement in the form attached hereto as Schedule 2 (“Letter
Agreement”) and Buyer agrees to enter same if, with respect to the applicable
Closing, Seller has not obtained the County’s initial acceptance of the public
improvements identified under the SIA which are required prior to the County’s
issuance of certificates of occupancy (“COs”) for homes located on the Lots
being purchased at such Closing.  The Parties have agreed to execute a Letter
Agreement for Closings 1(a) and 1(b) as of the Effective Date of this Amendment
and Buyer agrees to deliver an original of such Letter Agreement to Seller
within three (3) days thereafter.  Seller agrees that neither Buyer’s execution
of this Amendment nor Buyer’s later execution of a Letter Agreement, shall alter
the obligations of Seller under the Contract with respect to such public
improvements, except that the Parties agree that certain of such public
improvements will not be completed at the time of Closing (“Uncompleted Work”),
and, as between Seller and Buyer, Seller is responsible for the work referenced
in the Letter Agreement.  Seller shall indemnify and hold harmless Buyer if
Seller fails to perform the Uncompleted Work and the County makes a claim under
the Letter Agreement against Buyer, or if, as a result thereof, the County
refuses to issue COs for homes on any of the Lots purchased at the applicable
Closing; provided, however, that the indemnity shall not apply to the extent
Seller substantially completes the Uncompleted Work so that Buyer is not delayed
in obtaining any CO.  As security for Seller’s responsibility to satisfy the
obligations evidenced by the Letter Agreement, at each Closing where Buyer
executes a Letter Agreement, there shall be retained in escrow from Seller’s
proceeds the amount of $7,000 per Lot purchased at such Closing (the “Holdback
Funds”).  At the Takedown 1(b) Closing, in addition to the Holdback Funds
retained with respect to such Takedown 1(b) Lots, there shall be retained in
escrow from the Seller’s proceeds, the Takedown 1(a) Holdback Funds equal to
$28,000.  The Holdback Funds shall be released to Seller, from time to time on a
per Lot basis as the Uncompleted Work is completed as evidenced by initial
acceptance by the County of the Uncompleted Work required to obtain COs for the
applicable home for such Lot, pursuant to an escrow agreement, the form of which
is attached hereto as Schedule 3 to be executed by the Parties at the applicable
Closing (“Escrow Agreement”).  Upon substantial completion evidenced by initial
acceptance by the County of the Uncompleted Work which is required to obtain COs
for the applicable homes for all the Lots subject to the applicable Letter
Agreement and associated Escrow Agreement, the balance of the Holdback Funds in
escrow shall be released to Seller.  Should the County make demand on Buyer
pursuant to the Letter Agreement to perform or pay for any of the Uncompleted
Work under the Letter Agreement, Buyer may step in and complete such Uncompleted
Work and obtain a reimbursement from the Holdback Funds for same, in accordance
with the terms of the Escrow Agreement, with recovery from Seller for reasonable
costs incurred in excess of the Holdback Funds in the Escrow Agreement.
 
3

--------------------------------------------------------------------------------

7.           Construction.  Each of the Parties acknowledges that they, and
their respective counsel, substantially participated in the negotiation,
drafting and editing of this Amendment. Accordingly, the Parties agree that the
provisions of this Amendment shall not be construed or interpreted for or
against any Party hereto based on authorship.
 
8.            Authority.  Each Party represents and warrants that is has the
power and authority to execute this Amendment and that there are no third party
approvals required to execute this Amendment or to comply with the terms or
provisions contained herein.
 

9.            Headings.  The Section headings used herein shall have absolutely
no legal significance and are used solely for convenience of reference.
 
10.         Ratified and Confirmed.  The Contract, except as modified by this
Amendment, is hereby ratified and confirmed and shall remain in full force and
effect in accordance with its original terms and provisions. In the case of any
conflict between the terms of this Amendment and the provisions of the Contract,
the provisions of this Amendment shall control.
 
11.          Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed to be an original, and both of which together shall be
deemed to constitute one and the same instrument.  Each of the Parties shall be
entitled to rely upon a counterpart of this Amendment executed by the other
Party and sent via facsimile or e-mail transmission.
 
[SIGNATURE PAGE FOLLOWS]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.



 
SELLER:
       
PCY HOLDINGS, LLC, a Colorado limited liability company
     
By:
 
/s/ Mark Harding
 
Name:
Mark Harding
 
Title:
President
       
PURCHASER:
       
KB HOME COLORADO INC.,
a Colorado corporation
       
By:
 
/s/ Randy Carpenter
 
Name:
Randy Carpenter
 
Title:
President



SIGNATURE PAGE TO THIRTEENTH AMENDMENT
 
5

--------------------------------------------------------------------------------

Schedule 1
Lotting Diagram


[image00003.jpg]


6

--------------------------------------------------------------------------------

Schedule 2


Form of Letter Agreement


___________, 20__


Brian Weimer
Director of Public Works and Development
6924 S. Lima Street
Centennial, CO 80112



RE:
Homebuilder Acknowledgment of the Subdivision Improvement Agreement for Sky
Ranch Subdivision Filing No. 1 (“Letter Agreement”) – Takedown ___

 
Director Weimer:
 
PCY Holdings, LLC, as Seller (“PCY” or “Subdivider”), and KB Home Colorado Inc.,
as Purchaser (“Homebuilder”), are parties to that Contract for Purchase and Sale
of Real Estate effectively dated June 29, 2017, as amended (the “Contract”) for
the purchase and sale of approximately 149 platted single-family detached
residential lots located in the west half of Sky Ranch Subdivision Filing No. 1
(the “Subdivision”) pursuant to the plat thereof recorded July 20, 2018, at
Reception No. D8071296 in the real property records of Arapahoe County, Colorado
(the “Records”) and subject to that Subdivision Improvement Agreement and
Restriction on Conveyance Relating to the Development of Sky Ranch Subdivision
Filing No. 1 (the “SIA”) recorded in the Records on July 18, 2018 at Reception
No. D8070846.
 
By its execution and delivery of this Letter Agreement, Homebuilder acknowledges
the existence of the SIA and agrees that upon Homebuilder’s acquisition of the
lots at Takedown ___ Homebuilder will be bound by the SIA, but only as it
relates to, and only to the extent of, Homebuilder’s specific share of the costs
for the specific phases of those improvements allocated to Homebuilder as set
forth in Exhibit A to the SIA (being Phases 1B and 3 within the west half of the
Subdivision), and only as related to the specific lots acquired by Homebuilder
at Takedown ___, which are identified in Exhibit A attached hereto (the
“Homebuilder’s Phased Improvements”).  Homebuilder agrees that by execution and
delivery of this Letter Agreement to Arapahoe County (the “County”), Homebuilder
will become a party to the SIA with respect to, but only to the extent of, the
obligations of Subdivider pertaining to such Homebuilder’s Phased Improvements. 
By execution and delivery of this Letter Agreement, PCY and Homebuilder hereby
acknowledge and agree that the County shall be a third-party beneficiary
hereunder with the right to enforce the terms of the SIA against Homebuilder
(but only to the extent of Homebuilder’s obligations related to such
Homebuilder’s Phased Improvements).  Notwithstanding anything contained herein
to the contrary, nothing in this Letter Agreement shall be construed as between
PCY and Homebuilder only to modify or otherwise affect any obligations of PCY or
Homebuilder under separate agreements, including without limitation, any
provision in any agreement, including the Contract, allocating responsibility to
complete public improvements.
 
 [Signature and Notary Blocks on Following Pages]
 
7

--------------------------------------------------------------------------------



HOMEBUILDER:
     
KB HOME COLORADO INC.,
 
a Colorado corporation




 
By:
 
[Do Not Sign]
 
Name:
   
Title:
 



STATE OF
     
)
   
COUNTY OF
   
)



The foregoing instrument was acknowledged before me this ___ day of
_____________, 20__, by ______________________________ as
_________________________________ of KB Home Colorado Inc., a Colorado
corporation.



     
Notary Public
My Commission Expires:
   






SUBDIVIDER:
     
PCY HOLDINGS, LLC
 
a Colorado limited liability company
     
By:
Pure Cycle Corporation,
   
a Colorado corporation
   
Its sole member






By:
[Do Not Sign]

Name: Mark Harding

Its: President




STATE OF COLORADO )
 
) SS.
COUNTY OF

  )



The foregoing instrument was acknowledged before me this ___ day of
_________________, 20__, by Mark Harding as President of Pure Cycle Corporation,
a Colorado corporation, sole member of PCY Holdings, LLC, a Colorado limited
liability company.



         
Notary Public
     
My Commission Expires:
   



8

--------------------------------------------------------------------------------

Exhibit A to Letter Agreement


Lots


[INSERT APPLICABLE CLOSING LOTS]


SKY RANCH SUBDIVISION FILING NO. 1, RECORDED JULY 20, 2018 UNDER RECEPTION NO.
D8071296, COUNTY OF ARAPAHOE, STATE OF COLORADO.


9

--------------------------------------------------------------------------------

Schedule 3


Form of Holdback Funds Escrow Agreement
(Takedown ___)


THIS HOLDBACK FUNDS ESCROW AGREEMENT (“Escrow Agreement”) is made as of the ____
day of _______ 20___ (the “Effective Date”), by and between PCY HOLDINGS, LLC, a
Colorado limited liability company (“Seller”); KB HOME COLORADO INC., a Colorado
corporation (“Buyer”); and LAND TITLE GUARANTEE COMPANY (“Escrow Agent”).


RECITALS:


A.         Seller and Buyer are parties to that certain Contract for Purchase
and Sale of Real Estate effectively dated June 29, 2017, as amended (the
“Contract”) for approximately 149 platted single-family detached residential
lots in the Sky Ranch master planned residential community (the “Community”) in
the County of Arapahoe, State of Colorado.


B.           On the Effective Date hereof, Seller and Buyer closed on Takedown
___, at which Buyer purchased from Seller ___________ (___) Lots.


C.          Seller and Buyer are parties to that certain letter agreement of
even date herewith with respect to those Lots purchased at Takedown ____
(“Letter Agreement”), by which Buyer, as Homebuyer, has agreed to be bound by
the Subdivision Improvement Agreement (“SIA”) with respect to such Takedown.


D.         Certain of the public improvements required under the SIA are not
complete (the “Uncompleted Work”) and Seller has agreed, pursuant to the 13th
Amendment to the Contract, to escrow from the proceeds received at the Closing
funds necessary to complete the Uncompleted Work which shall be disbursed in
accordance with the terms and conditions of this Escrow Agreement.


AGREEMENT:


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Escrow Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser and Seller hereby
agree as follows:


1.           Recitals; Capitalized Terms. The recitals set forth above are true
and correct and are incorporated herein in their entirety by this reference. 
Capitalized terms not defined in this Escrow Agreement shall have the meanings
set forth in the Contract.


2.          Holdback Funds.  Seller and Buyer hereby direct Escrow Agent to
deposit into a separate and distinct account at a federally chartered bank
(“Escrow Account”) from Seller’s Proceeds received at Closing, an amount equal
to $_________________, or $7,000 per Lot purchased at Takedown ___ (the
“Holdback Funds”).
 
10

--------------------------------------------------------------------------------

3.           Disbursement Instructions. After all of the Uncompleted Work is
substantially complete as evidenced by initial acceptance by the County of the
Uncompleted Work which is required to obtain from the County certificates of
occupancy (“COs”) for all the Lots subject to the applicable Letter Agreement
and this Escrow Agreement, Seller may deliver to Title Company and Buyer written
instructions directing Escrow Agent to disburse from the Escrow Account to
Seller the Holdback Funds remaining in the Escrow Account (a “Draw Request”) and
upon disbursement by Escrow Agent pursuant to this sentence, this Escrow
Agreement shall terminate. Provided, however, that if the Uncompleted Work is
substantially complete for one or more (but not all) specific Lot(s) subject to
this Escrow Agreement, as evidenced by initial acceptance by the County of such
Uncompleted Work required to obtain COs for such Lot(s), Seller may deliver to
Title Company and Buyer an individual Draw Request specific to such Lot(s) and
directing Escrow Agent to disburse from the Escrow Account to Seller the sum of
$7,000.00 per such Lot(s). Each Draw Request shall include evidence from the
County of its initial acceptance of the applicable Uncompleted Work. Escrow
Agent is hereby instructed to, and hereby agrees to, disburse the amount
identified in such Draw Request from the Holdback Funds three (3) business days
after Escrow Agent’s receipt thereof unless Buyer in good faith objects prior
thereto on the basis of the Draw Request not complying with the terms hereof;
whereupon, Escrow Agent shall continue to hold the disputed Holdback Funds until
receipt from Seller and Buyer of mutual written instructions related to the
disbursement thereof.  Upon the final disbursement of the balance of the
Holdback Funds remaining in the Escrow Account to Seller this Escrow Agreement
shall thereafter terminate.


4.           Buyer’s Step-In Right.  If the County makes a demand upon the Buyer
to perform or pay for any of the Uncompleted Work, pursuant to the Letter
Agreement, or if Seller fails to complete the Uncompleted Work prior the date
needed for Buyer to receive a CO, Buyer shall have the right, but not the
obligation, to step in and complete all or any of the Uncompleted Work required
by the Letter Agreement (“Step In Right”). Buyer may exercise its Step In Right
only after giving five (5) business days’ written notice to Seller of its
intention to do so.  Following Buyer’s exercise of its Step In Right, Buyer
shall have the right to obtain reimbursement from the Holdback Funds, pursuant
to a Draw Request given in accordance with Section 3, for Buyer’s reasonable
costs to complete the Uncompleted Work, as well as from Seller to the extent the
Holdback Funds are not sufficient. Upon Escrow Agent’s receipt of notice from
Buyer and Seller of the completion of all Uncompleted Work which is required to
obtain COs for all the Lots subject to the applicable Letter Agreement and this
Escrow Agreement and following Buyer’s reimbursement of all its reasonable costs
to complete any Uncompleted Work undertaken by Buyer, the balance of the
Holdback Funds remaining in the Escrow Account shall be disbursed to Seller and
this Escrow Agreement shall thereafter terminate.


5.           Escrow Agent Agreement.  Escrow Agent joins in the execution of
this Escrow Agreement for the express purposes of (a) acknowledging receipt of
the Holdback Funds placed with Escrow Agent; and (b) agreeing to be bound by the
provisions set forth in this Escrow Agreement with respect to the disbursement
of the Holdback Funds.  Seller and Buyer hereby authorize the delivery of the
Holdback Funds to Escrow Agent and the subsequent disbursements of the Holdback
Funds by Escrow Agent in accordance with the terms and provisions set forth in
this Escrow Agreement.


11

--------------------------------------------------------------------------------

6.          Notices.  Any notice required or permitted to be given by any party
under this Escrow Agreement shall be in writing and will be deemed given to
Seller and/or Buyer (a) upon personal delivery; (b) upon delivery by electronic
mail (c) on the first business day after receipted delivery to a courier service
which guarantees next-business-day delivery; or (d) on the third business day
after mailing, by registered or certified United States mail, postage prepaid,
in any case to the appropriate party at its address set forth below:



 
SELLER:
PCY Holdings, LLC
   
Attn: Mark Harding
   
34501 E. Quincy Ave.
   
Bldg. 34, Box 10
   
Watkins, Colorado 80137
   
Email: mharding@purecyclewater.com
       
With a copy to:
Fox Rothschild LLP
   
Attn: Rick J. Rubin, Esq.
   
1225 17th Street, Suite 2200
   
Denver, Colorado 80202
   
Email: rrubin@foxrothschild.com
       
Buyer:
KB Home Colorado Inc.
   
Attn: Doug Shelton
   
7807 E Peakview Avenue, Suite 300
   
Centennial, Colorado 80111
   
Email: dshelton@kbhome.com
       
With a copy to:
KB Home
   
Attn: Anthony Gordon, Esq.
   
5795 W. Badura Ave., Suite 180
   
Las Vegas, Nevada 89118
   
Email: tgordon@kbhome.com
       
If to Escrow Agent:
Land Title Guarantee Company
   
Attn: Derek Greenhouse
   
3033 East First Avenue, Suite 600
   
Denver, CO 80206
   
Email: dgreenhouse@ltgc.com
   
(303) 331-6239 (Work)
   
(303) 393-4783 (Work Fax)



Any party may change such party’s address for notices or copies of notices by
giving notice to the other parties in accordance with this Section.


7.           Governing Law.  This Escrow Agreement is to be construed according
to the laws of the State of Colorado and the laws of the United States.


12

--------------------------------------------------------------------------------

8.           Amendments and Modifications.  No change, alteration, amendment,
modification or waiver of any of the terms or provisions hereof shall be valid
unless the same shall be in writing and signed by the parties hereto.
 

9.           Binding Effect and Assignment.  This Escrow Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.  No assignment, transfer, conveyance or
hypothecation of any right, title or interest in and to the subject matter of
this Escrow Agreement shall be binding upon the Escrow Agent unless written
notice thereof shall be served upon the Escrow Agent and all fees, costs, and
expenses incident to such transfer of interest shall have been paid.


10.         Court Orders.  The Escrow Agent is hereby expressly authorized to
comply with and obey any and all orders, judgments or decrees of any court. 
Escrow Agent shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding that
any such order, judgment or decree may be subsequently reversed, modified,
annulled, set aside or vacated, or found to have been entered without
jurisdiction.


11.         Indemnification of Escrow Agent.  In consideration of the acceptance
of this escrow by Escrow Agent, the undersigned agree, for themselves, their
heirs, executors, administrators, successors and assigns, to indemnify and hold
Escrow Agent harmless each as to fifty percent (50%) of any costs, fees, or
liability incurred by Escrow Agent to any other person or corporation by reason
of its having accepted the same, or in connection herewith, except for the
wanton, willful or grossly negligent acts of the Escrow Agent, and each to
reimburse Escrow Agent for fifty percent (50%) of its reasonable expenses,
including, among other things, reasonable counsel fees and court costs incurred
in connection herewith; provided, however, that to the extent such liability
incurred by Escrow Agent resulted from the fault of any one party hereto, such
party shall be responsible for 100% of Escrow Agent’s costs as herein
identified.  Escrow fees or charges, as distinguished from other expenses,
hereunder shall be as written below the Escrow Agent’s signature at the time of
its acceptance hereof, and such Escrow fees shall be paid by Seller and Buyer
equally.


12.         Interpleader.  If at any time a dispute shall exist as to the duty
of the Escrow Agent under the terms hereof, the right to possession, title or
proceeds of any item in escrow or as to any dispute arising between the parties
as to any matter under this Escrow Agreement, the Escrow Agent may deposit this
Escrow Agreement and items in escrow with the Clerk of the District Court of
Arapahoe, State of Colorado, and may interplead the parties hereto.  Upon so
depositing such Escrow Agreement and items in escrow and filing its complaint in
interpleader, the Escrow Agent shall be released from all liability under the
terms hereof, as to the items so deposited.  If the Court does not provide for
reimbursement to Escrow Agent for reasonable attorneys’ fees, costs and expenses
related to the interpleader action out of the interplead funds, then Buyer and
Seller shall each reimburse Escrow Agent for 50% of Escrow Agent’s reasonable
attorneys’ fees, costs and expenses.


13

--------------------------------------------------------------------------------

13.          Resignation of Escrow Agent.


a.           Escrow Agent may resign under this Agreement by giving written
notice to all of the parties hereto, effective 30 days after the date of said
notice.


b.          Upon the appointment by the parties of a new escrow holder or
custodian, or upon written instructions to Escrow Agent for other disposition of
the Holdback Funds, Escrow Agent, after retention of its accrued escrow fees and
expenses, if any, shall deliver the Holdback Funds within a reasonable period of
time as so directed, and shall be relieved of any and all liability hereunder
arising thereafter.


14.          Counterpart.  This Escrow Agreement may be executed in any number
of counterparts, which together shall constitute the agreement of the parties.


15.          Reliance.  Escrow Agent may rely upon any written instruction
believed by it to be genuine and to have been signed or presented by the proper
party or parties, and shall not be liable for any action taken by it in good
faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Escrow Agreement or under advice of counsel.


[Signatures on Following Page]
 
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
date first above written.



 
SELLER:
     
PCY HOLDINGS, LLC
 
a Colorado limited liability company
       
By:
Pure Cycle Corporation,
   
a Colorado corporation
   
Its sole member




 
By:
[Do Not Sign]
 
Name: Mark Harding
 
Its: President




 
BUYER:
     
KB HOME COLORADO INC.,
 
a Colorado corporation




 
By:
 
[Do Not Sign]
 
Name:
   
Title:
 




 
ESCROW AGENT
     
LAND TITLE GUARANTEE COMPANY
       
By:
 
[Do Not Sign]
 
Name:
   
Title:
 





15

--------------------------------------------------------------------------------